EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The provisional  rejection of claim  1 the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/226,776 is withdrawn in response to Amendments/ Remarks from 09/30/2021.
Reasons for Allowance
The closest prior art of record-JP 2010170927, US 2012/0183875, US 20150044586, US 635,638  fail to teach or suggest the following limitations “ a control unit programmed to issue valve opening instructions to: the opening and closing valve, the drain valve, or both the opening and closing valve and the drain valve” and “the distribution flow path is opened to flow a mixed gas flowing through the fuel gas supply flow path on the downstream side of the connecting section or a discharge gas flowing through the circulation flow path, into the oxygen-containing gas supply flow path via the portion on the downstream side of the drain valve in the connecting flow path, and wherein the opening and closing valve is in an open state, the drain valve is heated by heat of the mixed gas or heat of the discharge gas”  combination with remaining limitations of claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Allowed Claims
Claims 1-10 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727